UNITED STATES DISTRICT COURT                                                                   11/26/2019
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
FIREMAN’S FUND INSURANCE COMPANY :
a/s/o HSF NEW YORK, INC.,                                      :
                                                               :
                           Plaintiff,                          :   ORDER
                                                               :
         -v-                                                   :   19-CV-6715 (JLC)
ANTHONY T. RINALDI, LLC d/b/a THE                              :
RINALDI GROUP, LLC, et al.,                                    :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        The Court held an initial conference today. As discussed, the Court will refer the case to

the Court-annexed Mediation Program to find a mutually convenient date for parties to conduct

mediation in the latter half of January 2020. It is hereby ordered as follows:

        1. To the extent that plaintiff intends to file a dismissal as to Red Line Construction &

             Maintenance, LLC, and Twig Consulting Engineers, P.C., it is directed to do so by

             December 2, 2019.

        2. Within one week of completing mediation, the parties are directed to inform the Court

             by letter filed on the docket as to whether the case has been settled (or alternatively

             the parties can file a stipulation of dismissal). If there is a reported settlement, the

             Court will issue a 30-day order of dismissal. If not, the Court will schedule a

             telephone conference to set a civil case management plan.

        SO ORDERED.

Dated: November 26, 2019
       New York, New York
